DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment/argument filed on June 24, 2022, the 1- 20 claims are pending for examination.
EXAMINER’S AMENDMENT
       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Patrica Murphy (Reg. 55,964) on 08/10/2022.
The application has been amended as follows:
3.	(Currently Amended) The method of claim 2, wherein the restriction is a low-level restriction, and wherein the second message 
	sending, by the system, an acknowledgement request associated with the differences; and
	allowing, by the system, the device to be added to the existing device pool based on a first receipt of a first confirmation in response to the acknowledgement request, or
	denying, by the system, the device to be added to the existing device pool based on a second receipt of a denial of the acknowledgement request, or no response to the acknowledgement request.
4.	(Currently Amended) The method of claim 2, wherein the restriction is a high-level restriction, and wherein the second message 
	denying, by the system, the device to be added to the existing device pool; and
	outputting, by the system, the second message 
11.	(Currently Amended) A system, comprising:
	a processor; and
	a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
		receiving a request to add a device to a device pool of a parallel distributed network object storage system;
			evaluating, a parameter of [[a]] the device to a defined parameter of devices already included in [[a]] the device pool based on receipt of [[a]] the request to add the device to the device pool and based on a determination that a device type of the device does not match a defined device type of the device pool, wherein the parameter is an amount of memory amount of memory collection of devices that are part cluster of the parallel distributed network object storage system, and wherein the defined device type is a hardware profile; and
			performing one of:
allowing the device to be included in the device pool based on the evaluating, or
denying the device to be included in the device pool based on the evaluating, and
providing information indicative of a denial to add the device to the device pool and an opportunity for the denial to be overridden based on receipt of an approval confirmation.
18.	(Currently Amended) A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
	receiving a request to add a first device to an existing device pool of a communication architecture of a parallel distributed networked file system, wherein the existing device pool comprises a second device, wherein a first device type of the first device does not match a second device type of the second device, wherein the first device type and the second device type are hardware configurations;
	comparing a first parameter associated with [[a]] the first device the second device comprises a collection of devices that are [[is][ part of a cluster of a parallel distributed network file system, wherein the first parameter is a first amount of memory amount of memory 
	performing one of:
allowing the first device to be added to the device pool based on the first parameter matching the second parameter, or
denying the first device to be added to the device pool based on the first parameter failing to match the second parameter, and
providing a message of denial in response to a request for the first device to be added to the device pool, wherein the message of denial comprises specific details related to the denying, wherein the message of denial is capable of being overwritten via receipt of an approval confirmation.
Allowable Subject Matter
Claims: 1-20 as amended are allowed.
Reason for allowance
The following is an Examiner’s statement of reasons for allowance:
	As per independent claim 1, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a method, comprising- more specifically, the prior art of record was not found to teach the following limitations of: 
	a request to add a device to an existing device pool of a communication architecture of a parallel distributed networked file system, wherein a device type of the device does not match a defined device type of the existing device pool, comprises a collection of devices that are part of a cluster of the parallel distributed networked file system; 
	evaluating, by the system, a parameter associated with the device and a defined setting associated with the existing device pool, wherein the parameter is an amount of memory, and wherein the defined setting is a defined amount of memory
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 1, are found to be allowable over the prior art of record.
Dependent claims 2-10 are allowed by virtue of their dependency on allowed independent claim 1.
As per independent claim 11, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a system, comprising-more specifically, the prior art of record was not found to teach the following limitations of:
	receiving a request to add a device to a device pool of a parallel distributed network object storage system;
	evaluating, a parameter of the device to a defined parameter of devices already included in the device pool based on receipt of the request to add the device to the device pool and based on a determination that a device type of the device does not match a defined device type of the device pool, wherein the parameter is an amount of memory.
Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 11, are found to be allowable over the prior art of record.
Dependent claims 12-17 are allowed by virtue of their dependency on allowed independent claim 11.
As per independent claim 18, none of the prior art of record taken singularly or in combination explicitly teaches or fairly suggests, a non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising-more specifically, the prior art of record was not found to teach the following limitations of:
		receiving a request to add a first device to an existing device pool of a communication architecture of a parallel distributed networked file system, wherein the existing device pool comprises a second device, wherein a first device type of the first device does not match a second device type of the second device, wherein the first device type and the second device type are hardware configurations;
	comparing a first parameter associated with the first device with a second parameter associated with the second device, wherein the device pool comprises a collection of devices that are part of a cluster of a parallel distributed network file system, wherein the first parameter is a first amount of memory of the first device, and wherein the second parameter is a second amount of memory of the second device. 
	Therefore, the above identified limitations, when taken in combination with all the other supporting features as specifically recited in independent claim 18, are found to be allowable over the prior art of record.
Dependent claims 19-20 are allowed by virtue of their dependency on allowed independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM Z ISLAM/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443